NO. 07-08-0487-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                SEPTEMBER 17, 2009
                          ______________________________

                        IN THE INTEREST OF B.W.B., A CHILD
                        _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B35481-0706; HONORABLE ED SELF, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       This is an accelerated appeal from an order terminating the parental rights of both

appellants to their child, B.W.B. Pending before us is a motion to withdraw filed by counsel

for B.W.B.’s mother. As grounds for the motion, counsel cites a conflict that has developed

that “interferes with continued representation in this matter.”


       By statute, an indigent parent defending a suit brought by the State and seeking

termination of the parent/child relationship is entitled to appointed counsel. Tex. Fam.

Code Ann. § 107.013(a) (Vernon 2009). This court and others have construed the statute

to include an entitlement to appointed counsel on appeal. In re T.V., 8 S.W.3d 448, 449
(Tex.App.–Waco 1999, no pet.); In re A.N., No. 07-03-0124-CV, 2003 WL 1987967

(Tex.App.–Amarillo April 30, 2003, pet. denied) (mem. op.).


       We abate the appeal and remand the cause for the trial court’s disposition of

counsel’s motion to withdraw, and the appointment of new counsel if necessary. On

remand, the trial court is directed to take such actions as it finds necessary to determine:


       1.     whether appellant desires to prosecute the appeal; and


       2.     whether counsel’s motion to withdraw should be granted.


       The trial court’s ruling on counsel’s motion to withdraw shall be contained in a written

order, by which the court also shall appoint new counsel if the court grants the motion to

withdraw and finds that appellant desires to pursue the appeal. If new counsel is appointed,

the court’s order shall contain counsel’s name, address, telephone number, and state bar

number. The court’s order shall be included in a supplemental clerk’s record to be filed with

the Clerk of this Court.


       The trial court is directed to hold any hearings it deems necessary to comply with

this order. Any such hearings shall be recorded and a supplemental reporter’s record

containing these hearings shall be filed with the Clerk of this Court.


       The supplemental clerk’s record, and the supplemental reporter’s record, if any, shall

be filed on or before October 9, 2009.


       It is so ordered.


                                                  Per Curiam

                                              2